Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00659-CR

                                          IN RE Mark DUKES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Mark Dukes filed this pro se petition for writ of mandamus on October 22, 2015,

complaining of the trial court’s failure to rule on his application for writ of habeas corpus in the

underlying criminal proceeding. Relator has been appointed trial counsel to represent him in

connection with the criminal charges currently pending against him. We conclude that any original

proceeding on the issue raised should be presented by relator’s trial counsel. Relator is not entitled

to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The

absence of a right to hybrid representation means relator’s pro se mandamus petition will be treated

as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806,




1
 This proceeding arises out of Cause No. 2015CR6000A, styled The State of Texas v. Mark Dukes, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                 04-15-00659-CR


806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-